Title: Abigail Adams 2d to Elizabeth Cranch, 1 January 1779
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



My Dear Friend
Plymouth jan 1 1779

I take my pen to perform my promice of writing to you and to wish you a happy new year may heaven pour down those blessings upon you that will make this life agreable

this is an unsertain World we know not what a day may bringh forth & when we think we are in the utmost dainger we may be in the least
Mrs. Waren has lately had a severe trial of her fortitude A Son as it ware raisd from the arms of death in that voielent Storm of last saturday her Son Charles was no more than a mile from the shore comeing from Boston in a little sloop expecting every moment to go to the Bottom, but surpriseingly his Life was spaird and he arived safe on his native shore on sunday Morning:
In the same storm the Brig General Annould belonging to Col. Sears and Company wrect and seventy Men frose to death there never was so mallonclery an event took place in this harbour before—we have heard of other damages.
I belive this letter will give you the dumps if you are free from them when you receive it—
I dont know whether this will find you at Braintree Germantown or Boston if you are at Germantown I suppose you are very happy in the company of that Worthy family a letter from either place will be very accepttable to your Sincere Friend

Mercella


PS in some future letter I shall give you some account of the white chaimber the sun is now shineing into it & looks very pleasant

